Filed 4/19/22 P. v. Trujillo CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                             B306795

         Plaintiff and                                  (Los Angeles County
         Respondent,                                    Super. Ct. No. BA388223-03)

         v.

SALVADOR TRUJILLO,

         Defendant and
         Appellant.

      APPEAL from a postjudgment order of the Superior Court
of Los Angeles County, Ronald S. Coen, Judge. Affirmed.
      Barbara A. Smith, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Amanda V. Lopez and Rama R.
Maline, Deputy Attorneys General, for Plaintiff and Respondent.
       Salvador Trujillo, convicted of first degree murder in
January 2018 after pleading no contest to the charge, appeals the
superior court’s denial of his petition for resentencing pursuant to
Penal Code section 1170.95,1 arguing the court either engaged in
impermissible fact finding at the prima facie stage of the
resentencing process or made an improper evidentiary
determination of his ineligibility for relief based on uncited
portions of preliminary hearing transcripts. Even if the
procedures followed by the superior court in this case did not
fully comply with the requirements subsequently established by
People v. Lewis (2021) 11 Cal.5th 952, 963 (Lewis) and Senate Bill
No. 775 (Stats. 2021, ch. 551, § 2) (Senate Bill 775), because the
record of conviction demonstrated Trujillo’s ineligibility for
resentencing as a matter of law, any possible errors were
harmless. (See People v. Mancilla (2021) 67 Cal.App.5th 854, 864
[petitioner is ineligible for relief as a matter of law if the record of
conviction establishes he or she was not convicted under a theory
of liability affected by the 2019 amendments to the law of
murder].)2 We affirm.




1     Statutory references are to this code.
2      The right to a postconviction proceeding for possible
resentencing pursuant to section 1170.95 is purely a creation of
state law. We evaluate nonstructural state law error under the
harmlessness standard set forth in People v. Watson (1956)
46 Cal.2d 818. (People v. Gonzalez (2018) 5 Cal.5th 186, 195.)
That standard requires us to evaluate whether the petitioner has
demonstrated it is “‘“reasonably probable that a result more
favorable to the appealing party would have been reached in the
absence of the error.”’” (Ibid.)



                                   2
      FACTUAL AND PROCEDURAL BACKGROUND
     1. Trujillo’s Conviction for First Degree Premeditated
        Murder
      Jonathan Najera and Trujillo were members of the San Fer
criminal street gang, a Sureño gang controlled by the Mexican
Mafia. Trujillo and Najera were charged with attempted murder
in a gang-related case filed in March 2008. Najera made
statements to the police that implicated Trujillo as the shooter.
After Najera’s statements were used at Trujillo’s preliminary
hearing, Trujillo pleaded guilty to attempted murder. Trujillo’s
plea was entered in November 2010, but he was not sentenced
until March 29, 2011 (to a 29-year state prison term).
      Najera pleaded guilty to the attempted murder charge and
was sentenced on February 25, 2011 (to a nine-year state prison
term). He was murdered four days later, on March 1, 2011, while
in custody at the Los Angeles County Men’s Central Jail. An
autopsy determined the cause of death to be asphyxia by ligature
strangulation with contributing factors of blunt force trauma to
the neck and torso.
      Investigation of Najera’s murder was assigned to
Los Angeles County Sheriff’s Deputy Frances Hardiman, who
had a background in gang enforcement and was more generally
investigating the activities of the Mexican Mafia at the Men’s
Central Jail. Deputy Hardiman had recruited an informant (a
defendant in a case involving the in-custody murder of an MS-13
shot caller) who was able to record conversations and intercept
handwritten notes relating to Najera’s murder.3 One note, via an

3     The informant gave the notes (“kites”) to Hardiman, who
had them copied and, on occasion, DNA tested, and then returned
to the informant for delivery to the intended recipient.



                                3
intermediary, from Trujillo to Eulalio Martinez, who controlled
the Mexican Mafia at the jail, indicated Trujillo had provided
information to prominent gang members showing Najera had
incriminated Trujillo in the 2008 gang shooting. Based on
intercepted notes, as well as conversations recorded by the
informant, it was determined that, as a result of this information,
Najera had been killed by his cellmates, Jose Gomez and Willie
Zuniga, acting at Trujillo’s behest.
      Gomez, Zuniga, Trujillo and several others were charged in
an information filed on May 21, 2012 with first degree murder
(§ 187, subd. (a)) and conspiracy to commit murder (§§ 182,
subd. (a)(1), 187, subd. (a)) with special-circumstance allegations
that the murder had been committed by lying in wait (§ 190.2,
subd. (a)(15)) and the defendants were participants in a criminal
street gang (§ 190.2, subd. (a)(22)). The information also alleged
Trujillo had a prior serious felony conviction (attempted murder)
within the meaning of section 667, subdivision (a), and the three
strikes law. (§§ 667, (b)-(i), 1170.12.) An amended information,
which named only Trujillo and Zuniga as defendants, was filed
January 24, 2018 with the same charges and special allegations.
      On January 31, 2018, after a jury was empaneled and the
court ruled a statement by Gomez was inadmissible as
untrustworthy, both Trujillo and Zuniga pleaded no contest to
one count of first degree murder (which had been charged as
murder “with malice aforethought”). Counsel stipulated there
was a factual basis for the pleas based on the police reports and
preliminary hearing transcript.4 The conspiracy count and



4     Deputy Hardiman, the deputy medical examiner who
performed the autopsy, the sheriff’s deputy who discovered


                                 4
special-circumstance and prior conviction allegations were
dismissed. Trujillo was sentenced to an indeterminate state
prison term of 25 years to life.
      2. Trujillo’s Petition for Resentencing
       On September 5, 2019 Trujillo, representing himself, filed a
petition for resentencing under section 1170.95 and requested the
court appoint counsel to represent him in the resentencing
proceedings. Trujillo checked boxes on the printed form petition
to establish his eligibility for resentencing relief, including the
boxes stating he had pleaded guilty to first or second degree
murder in lieu of going to trial because he believed he could have
been convicted of murder at trial pursuant to the natural and
probable consequences doctrine, he was not the actual killer, and
he could not now be convicted of first or second degree murder
because of changes made to sections 188 and 189 by Senate Bill
No. 1437 (2017-2018 Reg. Sess.) (Stats. 2018, ch. 1015) (Senate
Bill 1437).
       The court appointed counsel to represent Trujillo. The
prosecutor filed an opposition to the petition, arguing Trujillo had
been convicted as a direct aider and abettor of the murder, acting
with express malice, and, therefore, was ineligible for
resentencing relief. The evidence supporting this argument, the
prosecutor stated, was “derived from the preliminary hearing
transcripts.” Following a hearing on January 30, 2020 at which
Trujillo’s appointed counsel stated he was not filing a reply to the
People’s opposition memorandum, the court issued an order to
show cause.


Najera in his jail cell and several gang experts testified at the
preliminary hearing.



                                  5
       Notwithstanding his statement at the January 30, 2020
hearing, Trujillo’s counsel filed a reply memorandum on July 1,
2020, arguing the prosecutor could not prove beyond a reasonable
doubt that Trujillo “harbored specific intent to kill the victim, or
even that he engaged in any conduct designed to cause the death
of the victim.”
       At the evidentiary hearing on July 6, 2020, which the court
identified as the “formal hearing” pursuant to section 1170.95,
the court stated it had reviewed the petition, the prosecutor’s
response and Trujillo’s reply memorandum and had read the
preliminary hearing transcript. Both the prosecutor and
Trujillo’s counsel responded to the court’s inquiry that they had
no new or additional evidence to present.
       The court, citing People v. Reed (1996) 13 Cal.4th 217, ruled
the certified preliminary hearing transcript was properly
considered as part of the record of conviction.
       Trujillo filed a timely notice of appeal.
                          DISCUSSION
      1. Senate Bill 1437 and the Section 1170.95 Petition
         Procedure
      Senate Bill 1437 substantially modified the law relating to
accomplice liability for murder, eliminating the natural and
probable consequences doctrine as a basis for finding a defendant
guilty of murder (People v. Gentile (2020) 10 Cal.5th 830, 842-843
(Gentile)) and significantly narrowing the felony-murder
exception to the malice requirement for murder. (§§ 188,
subd. (a)(3), 189, subd. (e); see Lewis, supra, 11 Cal.5th at




                                 6
p. 957.)5 It also authorized, through new section 1170.95, an
individual convicted of felony murder or murder based on the
natural and probable consequences doctrine to petition the
sentencing court to vacate the conviction and be resentenced on
any remaining counts if he or she could not have been convicted
of murder because of Senate Bill 1437’s changes to the definition
of the crime. (See Lewis, at p. 957; Gentile, at p. 843.)
       If the section 1170.95 petition contains all the required
information, including a declaration by the petitioner that he or
she is eligible for relief (§ 1170.95, subd. (b)(1)(A)), the court must
appoint counsel to represent the petitioner, if requested
(§ 1170.95, subd. (b)(3)), and direct the prosecutor to file a
response to the petition, permit the petitioner to file a reply and
determine if the petitioner has made a prima facie showing that
he or she is entitled to relief. (§ 1170.95, subd. (c); see Lewis,
supra, 11 Cal.5th at pp. 962-963.)
       In determining whether the petitioner has carried the
burden of making the requisite prima facie showing he or she
falls within the provisions of section 1170.95 and is entitled to
relief, the superior court properly examines the record of
conviction, “allowing the court to distinguish petitions with
potential merit from those that are clearly meritless.” (Lewis,
supra, 11 Cal.5th at p. 971.) However, “the prima facie inquiry
under subdivision (c) is limited. Like the analogous prima facie
inquiry in habeas corpus proceedings, the court takes petitioner’s
factual allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his

5     As amended by Senate Bill 775 the ameliorative provisions
of Senate Bill 1437 now also apply to attempted murder and
voluntary manslaughter.



                                   7
or her factual allegations were proved. If so, the court must issue
an order to show cause. . . . However, if the record, including the
court’s own documents, contain[s] facts refuting the allegations
made in the petition, then the court is justified in making a
credibility determination adverse to the petitioner.” (Id. at
pp. 970-971, internal quotation marks omitted.)
       If the section 1170.95, subdivision (c), prima facie showing
has been made, the court must issue an order to show cause and
hold an evidentiary hearing to determine whether to vacate the
murder conviction and resentence the petitioner on any
remaining counts. (§ 1170.95, subd. (d)(1).) At the hearing the
prosecution has the burden of proving beyond a reasonable doubt
that the petitioner is ineligible for resentencing. (§ 1170.95,
subd. (d)(3).) The prosecutor and petitioner may rely on the
record of conviction or offer new or additional evidence to meet
their respective burdens. (See Gentile, supra, 10 Cal.5th at
pp. 853-854.)
      2. Any Procedural Errors in Denying Trujillo’s Petition
         Were Harmless
       Trujillo faults the superior court for not expressly finding
he had made a prima facie case for resentencing relief pursuant
to section 1170.95, subdivision (c), at the January 30, 2020
hearing before issuing an order to show cause and for relying
generally on the transcripts from the preliminary hearing to
conclude the prosecutor had proved he was guilty of murder
under California law as amended by Senate Bill 1437, without
specifically identifying the testimony on which it relied for that
finding. Trujillo also argues the preliminary hearing testimony
was not admissible at the evidentiary hearing and his no contest
plea did not include an admission he had acted with express




                                 8
malice (an intent to kill) in directly aiding and abetting the
murder of Najera. To the contrary, he contends, it would be
consistent with the evidence and his plea for him to be found
guilty of murder as a natural and probable consequence of aiding
and abetting only an aggravated assault on Najera.
      Trujillo’s wholesale challenge to the use of the preliminary
hearing transcripts at the evidentiary hearing to prove he is
guilty of murder under the current versions of sections 188 and
189 is misplaced. Although it is true a prosecutor’s description of
testimony, as opposed to the testimony itself, is not evidence, the
superior court stated it had read the transcripts before ruling on
Trujillo’s petition. And whatever the import of People v. Reed,
supra, 13 Cal.4th 217, on the use of preliminary hearing
testimony in subsequent proceedings—a topic Trujillo and the
Attorney General debate at some length in their appellate
briefs—section 1170.95, subdivision (d)(3), now expressly
authorizes the use of preliminary hearing testimony at the
evidentiary hearing, subject to one important exception. As
amended by Senate Bill 775, that subdivision provides, “The
admission of evidence in the hearing shall be governed by the
Evidence Code, except that the court may consider evidence
previously admitted at any prior hearing or trial that is
admissible under current law, including witness testimony,
stipulated evidence, and matters judicially noticed. . . . However,
hearsay evidence that was admitted in a preliminary hearing
pursuant to subdivision (b) of Section 872[6] shall be excluded



6      Section 872, subdivision (b), provides the finding of
probable cause at a preliminary hearing may be based, in whole
or in part, on testimony by a law enforcement officer “relating the


                                 9
from the hearing as hearsay, unless the evidence is admissible
pursuant to another exception to the hearsay rule.”
       Trujillo does not argue any testimony given at his
preliminary hearing was hearsay admitted solely under
section 872, subdivision (b), that should have been excluded at
the section 1170.95, subdivision (d)(3), evidentiary hearing. Nor
does he contend, if the evidence from the preliminary hearing
was properly considered (which he disputes), that evidence was
insufficient to support the superior court’s finding beyond a
reasonable doubt that he had directly aided and abetted the
murder of Najera—a theory of liability unaffected by the 2019
amendments to the law of murder. (Gentile, supra, 10 Cal.5th at
p. 848 [“Senate Bill 1437 does not eliminate direct aiding and
abetting liability for murder because a direct aider and abettor to
murder must possess malice aforethought”].) Although Trujillo
complains the superior court did not actually cite the portions of
the testimony on which it based its finding the prosecutor had
carried his burden of proof, nothing in section 1170.95 or the case
law interpreting it requires the court to do so. (In contrast,
section 1170.95, subdivision (c), provides, “If the court declines to
make an order to show cause, it shall provide a statement fully
setting forth its reasons for doing so.”)
       There is, however, an even more fundamental flaw in
Trujillo’s argument urging us to reverse the order denying his
petition and to remand the case for sentencing on the target
crime of aggravated assault. As the superior court observed, and
as the Attorney General argues on appeal, the theory of the case
against Trujillo was always that he initiated, and directly

statements of declarants made out of court offered for the truth of
the matter asserted.”



                                 10
instigated, the killing of Najera for having cooperated with the
police and was, as a result, guilty of first degree, express malice
murder, not murder under the natural and probable
consequences doctrine. In addition to the first degree murder
charge, Trujillo was charged with a conspiracy to commit murder,
which requires proof of intent to kill. (See People v. Swain (1996)
12 Cal.4th 593, 602, 607.) Trujillo was also charged with
two special circumstances—lying in wait (§ 190.2, subd. (a)(15))
and gang murder (§ 190.2, subd. (a)(22))—both of which require
proof the defendant personally intended to kill the victim. Most
importantly, when Trujillo pleaded no contest in January 2018 as
his trial began, he could not have been convicted under the
natural and probable consequences doctrine of the nontarget
crime of first degree murder as an aider and abettor of the target
offense of assault.7
       In People v. Chiu (2014) 59 Cal.4th 155, 158 (Chiu) the
Supreme Court restricted the reach of the natural and probable
consequences doctrine in murder cases, holding an aider and
abettor of a nonhomicide target offense may not be convicted of
first degree premeditated murder under the doctrine. (Id. at
pp. 158-159.) The Court explained, “Aider and abettor culpability
under the natural and probable consequences doctrine is
vicarious in nature. . . . ‘Because the nontarget offense is

7      Trujillo does not contend he is entitled to resentencing
relief by virtue of Senate Bill 1437’s changes to the law of felony
murder. Even prior to Senate Bill 1437’s limitation of the felony-
murder rule, assault was not identified in former section 189 as a
basis for a charge of first degree felony murder; and the merger
doctrine precluded its application to second degree felony murder.
(See People v. Farley (2009) 46 Cal.4th 1053, 1118-1119; People v.
Chun (2009) 45 Cal.4th 1172, 1200.)



                                11
unintended, the mens rea of the aider and abettor with respect to
that offense is irrelevant and culpability is imposed simply
because a reasonable person could have foreseen the commission
of the nontarget crime.’” (Id. at p. 164.) The Court continued,
“First degree murder, like second degree murder, is the unlawful
killing of a human being with malice aforethought, but has the
additional elements of willfulness, premeditation, and
deliberation, which trigger a heightened penalty. [Citation.]
That mental state is uniquely subjective and personal. It
requires more than a showing of intent to kill; the killer must act
deliberately, carefully weighing the considerations for and
against a choice to kill before he or she completes the acts that
caused the death. [Citations.] . . . [T]he connection between the
defendant’s culpability and the perpetrator’s premeditative state
is too attenuated to impose aider and abettor liability for first
degree murder under the natural and probable consequences
doctrine, especially in light of the severe penalty involved and the
above stated public policy concern of deterrence.” (Chiu, at
p. 166.)
       Trujillo’s jury was empaneled and he pleaded no contest to
first degree murder more than three years after Chiu was
decided. As the superior court properly found, by admitting he
was guilty of first degree murder, he necessarily admitted to
aiding and abetting a murder with express malice. As such, he
was ineligible for resentencing relief as a matter of law. Any
minor procedural errors that may have been committed by the
superior court were harmless.




                                 12
                        DISPOSITION
      The postjudgment order denying Trujillo’s petition for
resentencing under section 1170.95 is affirmed.




                                     PERLUSS, P. J.
      We concur:



            SEGAL, J.



            FEUER, J.




                                13